Citation Nr: 9912871	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for atrial fibrillation on 
a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 to May 1946 and 
from June 1946 to June 1975.

This appeal arises from an August 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for atrial fibrillation secondary to his 
service-connected hypertension.

Subsequent to service, the evidence of record indicates that 
the veteran was treated for atrial fibrillation beginning in 
1995 abdomen was soft, nontender, and nondistended.  Service 
connection is currently in effect for hypertension, evaluated 
as 20 percent disabling.  The recent VA examination confirmed 
the presence of atrial fibrillation and hypertension. .

The United States Court of Appeals for Veterans Claims has 
held that when aggravation of a veteran's non-service 
connected condition is proximately due to, or the result of a 
service connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 
448 (1995).  The Board is of the opinion that a 
contemporaneous and thorough VA examination is warranted.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all current 
VA and private medical records pertaining 
to treatment for his atrial fibrillation 
and his service connected hypertension.  
The RO should then obtain all records 
that are not on file.  He should be 
informed that he has the opportunity to 
submit any additional evidence and 
arguments in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

2.  A VA examination should be conducted 
by cardiologist in order to determine the 
etiology, nature, and severity of the 
veteran's atrial fibrillation.  The 
examiner must be provided with the 
veteran's claims folder and should review 
the veteran's medical history prior to 
conducting the examination.  All testing 
and any specialized examinations deemed 
necessary should be performed. 

Following the examination, and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to when the atrial 
fibrillation was initially manifested and 
whether it is as likely as not that the 
atrial fibrillation is causally related 
to or aggravated by his service connected 
disabilities, to include hypertension.  
Allen v. Brown, 7 Vet.App. 439 (1995).  
If aggravated, it is requested that the 
examiner, to the extent possible, 
identify the degree of aggravation.  A 
complete rational for any opinion 
expressed should be included in the 
examination report. 

Following completion of the above development, the RO should 
adjudicate the issue of entitlement to service connection for 
atrial fibrillation on a secondary basis, to include 
consideration of Allen.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished with a supplemental statement of the case and an 
opportunity to respond.  The case should be returned to the 
Board for further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



